Title: To Thomas Jefferson from Horatio Gates, 15 November 1781
From: Gates, Horatio
To: Jefferson, Thomas


        
          Dear Sir
          Berkeley 15th: November 1781
        
        The Packet which Gen: Stephen does me the Favour to deliver you with this Letter, has Travelled to Richmond, and back again to my Hands. Had the person to whom I intrusted it, been half as keen for your receiving it, as he is in the pursuit of his Own Interest, I am confident you would have got my First Letter in due Time. On the 7th: of October I wrote Gen: Washington the Letter, of which the inclosed is a Copy, but have not as yet received an Answer. Are you not ready to fall down, and Worship Louis the Sixteenth, for Saving our Country? Tobacco is all he asks for in Return, surely you will Supply France, in preference to every other Market. Just as we were in the Jaws of Ruin, and Dependence, to have The Compte de Grasse come, and Secure the Capture of The Conqueror of the South, with his whole Army, is so important, and Decisive a Service, as our Utmost Gratitude only can repay.
        As I can now only hope to see you in your way to Warm Springs next Summer, I beg You, and Your Lady, will consider the Invitation in my other Letter, as transferred to that period. With a Gratefull remembrance of your many Civillities, and Attentions, I am Sir Your much Obliged Humble Servant,
        
          Horatio Gates
        
      